In the Supreme Court of Georgia



                                     Decided:    June 16, 2014


     S14Y1089. IN THE MATTER OF MICHAEL RENE’ BERLON.

      PER CURIAM.

      This matter is before the Court on the report and recommendation of the

special master, Steven A. Hathorn, recommending that the Court accept the

petition for voluntary surrender of license filed by Michael Rene’ Berlon (State

Bar No. 054822), which was filed after the filing of a formal complaint. The

State Bar recommended that the special master accept the voluntary surrender.

      The special master found that Berlon, who was admitted to the Bar in

1992, agreed in June 2010 to represent a client in a medical malpractice matter

arising from the death of her husband. Although Berlon was concerned that the

statute of limitations had expired, he did not inform the client of his concern.

Instead he told her he believed there was sufficient time in which to file an

action and falsely led her to believe that he was actively working on the case by

sending a demand letter, contacting expert witnesses, and preparing to file an

action. Berlon did not accurately advise the client of the status of her case
through early 2012 and never filed an action on her behalf.         Additionally,

Berlon’s responses to the grievance filed with the State Bar contained factual

misrepresentations. The special master concluded that, by these actions, Berlon

violated Rules 1.2, 1.3, 1.4, 8.1 (a), 8.4 (a) (4), and 9.3 of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for

a violation of Rules 1.2, 1.3, 8.1, and 8.4 (a) (4) is disbarment, and the

maximum sanction for a violation of Rules 1.4 and 9.3 is a public reprimand.

The special master noted that Berlon had one prior disciplinary sanction. See

In the Matter of Berlon, 293 Ga. 78 (743 SE2d 427) (2013) (imposing Review

Panel reprimand).

       We have reviewed the record and agree to accept Berlon’s petition for

voluntary surrender of his license, which is tantamount to disbarment, Bar Rule

4-110 (f). Accordingly, it is hereby ordered that the name of Michael Rene’

Berlon be removed from the rolls of persons authorized to practice law in the

State of Georgia. Berlon is reminded of his duties pursuant to Bar Rule 4-219

(c).

       Voluntary surrender of license accepted. All the Justices concur.



                                         2